                 Case 21-50225-KBO   Doc 1-1   Filed 03/04/21   Page 1 of 2




                                     Exhibit A




DOCS_LA:336309.1 57095/002
                         Case 21-50225-KBO                     Doc 1-1           Filed 03/04/21       Page 2 of 2


                      A                           B             C            D            E             F             G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                               Check                   Transfer       Invoice                      Associated
                Vendor Name                 Transfer Date              Transfer Type                             Invoice Date
 5                                                            Number                   Amount         Number                    Invoice Amount
 6   RIVER PARISH CONTRACTORS, INC            8/2/2019      2000096223     Wire      $ 168,795.19   5100591388    3/28/2019      $ 168,795.19
 7
 8   RIVER PARISH CONTRACTORS, INC           8/12/2019      2000096537     Wire      $ 153,667.71   5100591389    3/28/2019     $    14,661.00
 9                                                                                                  5100592753    3/29/2019     $    21,908.00
10                                                                                                  5100592244     4/2/2019     $    10,407.00
11                                                                                                  5100592708     4/2/2019     $    17,203.50
12                                                                                                  5100593937     4/2/2019     $     2,422.50
13                                                                                                  5100591366     4/3/2019     $    13,803.07
14                                                                                                  5100591367     4/3/2019     $     5,049.00
15                                                                                                  5100591376     4/3/2019     $    18,652.64
16                                                                                                  5100591486     4/3/2019     $    28,245.00
17                                                                                                  5100592693     4/3/2019     $       612.00
18                                                                                                  5100592616     4/4/2019     $     5,516.50
19                                                                                                  5100592709     4/4/2019     $    15,187.50
20                                                                                                                              $   153,667.71
21
22   RIVER PARISH CONTRACTORS, INC           8/16/2019      2000096646     Wire      $ 151,518.07   5100594602     4/4/2019     $    27,276.55
23                                                                                                  5100592754     4/5/2019     $     8,535.00
24                                                                                                  5100592755     4/5/2019     $     1,225.50
25                                                                                                  5100592618     4/8/2019     $     2,220.00
26                                                                                                  5100593254     4/8/2019     $    19,958.00
27                                                                                                  5100593078     4/9/2019     $    10,634.50
28                                                                                                  5100595841     4/9/2019     $     1,935.00
29                                                                                                  5100593077    4/10/2019     $       458.55
30                                                                                                  5100595019    4/10/2019     $     4,449.69
31                                                                                                  5100595021    4/10/2019     $    11,115.11
32                                                                                                  5100595741    4/15/2019     $     2,166.00
33                                                                                                  5100595747    4/15/2019     $    16,407.00
34                                                                                                  5100595774    4/15/2019     $     7,350.00
35                                                                                                  5100595913    4/15/2019     $     4,261.87
36                                                                                                  5100595916    4/15/2019     $     5,057.96
37                                                                                                  5100594449    4/17/2019     $    14,449.00
38                                                                                                  5100595831    4/17/2019     $     2,435.34
39                                                                                                  5100595481    4/18/2019     $     4,968.00
40                                                                                                  5100598632     5/7/2019     $     6,615.00
41                                                                                                                              $   151,518.07
42
43   RIVER PARISH CONTRACTORS, INC            9/9/2019      2000096821     Wire      $ 196,063.20   5100595748    4/23/2019     $    16,548.00
44                                                                                                  5100595752    4/23/2019     $     7,140.00
45                                                                                                  5100595914    4/23/2019     $     9,498.21
46                                                                                                  5100595915    4/23/2019     $    13,273.34
47                                                                                                  5100597153    4/23/2019     $     7,026.15
48                                                                                                  5100597143    4/26/2019     $     3,664.23
49                                                                                                  5100598244    4/26/2019     $    15,506.18
50                                                                                                  5100598246    4/26/2019     $     7,620.00
51                                                                                                  5100597082    4/29/2019     $    15,351.00
52                                                                                                  5100598094    4/29/2019     $     5,220.00
53                                                                                                  5100597084    4/30/2019     $     1,377.00
54                                                                                                  5100598586     5/6/2019     $    10,018.50
55                                                                                                  5100598588     5/6/2019     $    10,939.83
56                                                                                                  5100606579     5/6/2019     $    13,623.00
57                                                                                                  5100598575     5/8/2019     $     2,178.65
58                                                                                                  5100598839     5/8/2019     $    54,643.77
59                                                                                                  5100598857     5/8/2019     $     2,435.34
60                                                                                                                              $   196,063.20
61
62                                                                                   $ 670,044.17                               $   670,044.17
